cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 1 of 50 Pag
                                      EXHIBIT 46-001
v-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 2 of 50 Pag
                                     EXHIBIT 46-002
0053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 3 of 50
                              EXHIBIT 46-003
-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 4 of 50 Pa
                                   EXHIBIT 46-004
053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 5 of 5
                           EXHIBIT 46-005
053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 6 of 5
                           EXHIBIT 46-006
v-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 7 of 50 Pa
                                     EXHIBIT 46-007
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 8 of 5
                          EXHIBIT 46-008
11/6/2019   Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed:    09/11/20
                                                       (8) Jeff Cast Page: 9 of 50 PageID #: 2099
                                               Add Bio
                                                                      2  6
                                                                                       EXHIBIT 46-009
      Jeff Cast                                             Jeff     Home         Find Friends      Create

                                                        Joined April 2009
        Jeff Cast   Timeline   2014   November                                    Manage Posts                  List View     Grid View         Joddie Marhanka
                                                                          Edit Details

                                                                                                                                                Joe Toberman


                                                                                                                                                Nathan Baethke
                                                      Showcase what's important to you by adding photos,
                                                      pages, groups and more to your featured section on
                                                                     your public profile.                                                       Luke Mi
                                                                       Add to Featured
                                                                                                                                                Dino Porrazzo


                                                          Photos                                  Add Photo                                     Tyler Ray
                                                 WWW.GODVINE.COM
                                                 When I Saw The Puppies With This Abandoned Mom My Heart                                        Brandy Nugent
                                                 Sank. Until Hope Arrived - Wow!
                                                                                                                                                Clint Blankenship
                                                              Like                         Comment                          Share
                                                                                                                                                Ryan Collier
                                                         Write a comment...
                                                                                                                                                Scott Zerr


                                                        Jeff Cast                                                                               Susan-Marie Stasiak … 2h
                                                        December 17, 2014 ·
                                                                                                                                                Josh Daniel


                                                                                                                                                Chad Grapperhaus          8h


                                                                                                                                                Tracy Nansel Leslie       2h


                                                                                                                                                Kelly Perkins
                                                          Friends · 76                           Find Friends

                                                                                                                                                Tricia Ellison           8m


                                                                                                                                           GROUP CONVERSATIONS


                                                                                                                                                Corrina, Lisa, Tricia, 2 others


                                                   Alexczandria       Juley Wh Shultz     Tiffany                                               Edward, Brett, Lou, 5 others
                                                   Bloodworth
                                                 EMPIRENEWS.NET                           DeFrancisco

                                                 Bin Laden Shooter Rob O'Neill Mistakenly Attacked By Street
                                                 Thugs Seeking To Collect Debt From...

                                                                                                                                6 Shares


                                                   Lee ThomasLike     Tyler Ray           Comment
                                                                                          Joddie Marhanka                   Share


                                                         Write a comment...



                                                        Jeff Cast
                                                        December 16, 2014 ·
                                                   Skyler Clamors   Bobby Barry           Scott Zerr



                                                          Life Events                                  Create




                                                     Started New Job at             Started New Job at
                                                     St. Charles Co. D…             St Charles Count…
                                                          July 13, 2009                   July 2009




                                                          6 items for |you
                                                 DAILYMAIL.CO.UK        BY to review
                                                                            DAILY  MAIL
                                                     English (US) · Español · Português (Brasil) ·
                                                 84 children
                                                     Français (France) · Deutsch Taliban gunmen
                                                                 shot     dead    as                         storm Pakistan school
                                                 The attack, in Peshawar, started with the gunmen entering the school in the…
                                                          Intro
                                                    Privacy · Terms · Advertising · Ad Choices · Cookies
                                                    · More     Like                        Comment                          Share
                                                    Facebook   © 2019
                                                       Add a short bio to tell people more about yourself.                                   Search
                                                                            Def.007273
                                                                            Add Bio
https://www.facebook.com/jeff.cast.3/timeline?lst=1680982650%3A1680982650%3A1573051817                                                                                  28/54
Doc. #: 54-44 Filed: 09/11/20 Page
             EXHIBIT 46-010
-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 11 of 50 Page
                                         EXHIBIT 46-011
-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 12 of 50 P
                                    EXHIBIT 46-012
0-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 13 of 50 PageI
                                            EXHIBIT 46-013
Doc. #: 54-44 Filed: 09/11/20 Page
             EXHIBIT 46-014
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 15 of
                           EXHIBIT 46-015
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 16 of 5
                            EXHIBIT 46-016
3-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 17 o
                        EXHIBIT 46-017
JCH Doc. #: 54-44 Filed: 09/11/20 Page: 18
                     EXHIBIT 46-018
00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 19 of 50 P
                                  EXHIBIT 46-019
4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 20 of 50 PageID #
                                                EXHIBIT 46-020
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 21 of
                           EXHIBIT 46-021
e: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 22 of 50 PageID #: 2
                                                     EXHIBIT 46-022
-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 23 of 50 Page
                                         EXHIBIT 46-023
Doc. #: 54-44 Filed: 09/11/20 Page
             EXHIBIT 46-024
Doc. #: 54-44 Filed: 09/11/20 Page
             EXHIBIT 46-025
se: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 26 of 50 PageID #: 21
                                                       EXHIBIT 46-026
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 27 of
                          EXHIBIT 46-027
00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 28 of 50 P
                                  EXHIBIT 46-028
se: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 29 of 50 PageID #: 21
                                                        EXHIBIT 46-029
3-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 30 o
                        EXHIBIT 46-030
                                                                                                                                              .              '- <0       .   -   .
                                                                                                                                                                                     <   ,r   ---   ,
                                                                                                                                                                     .   g
                                                                                                                                                                         5
                                                                        EXHIBIT 46-031
Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 31 of 50 PageID #: 2121




                                                                                                                                  -   John    Ohms
                                                                                                                                                                                                                                       -vet
                                                                                                                                         "I thought I was going to
                                                                                         -re:\
                                                                                                 1.1f.            .


                                                                                                                                         Cancun... but my lawyer said                                   4'7
                                                                                                                                         you're going to the Can, Coon".
                                                                                                                                                                                                              414.1-
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                           ,"
                                                                                                                                                                                                                                , ,
                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                      7;5
                                                                                                              '
                                                                                                         -5           '   -   -
                                                                                                                                      Sep 28, 2018. 825 AM
                                                                                               j,.
                                                                        EXHIBIT 46-032
Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 32 of 50 PageID #: 2122




                                                                                                                      IYd 6F8 BLOC 2t pp
                                                                                                        "aneis e se auo wem
                                                                                           mom auofie Aynn aapuom noiS pue
                                                                                         liom 441A/top mou ya}em noÄ uayM
                                                                                                                            INQ1999YJ
                                                                                                                 'd^^A.11119M.048IN WI
Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 33 of 50 PageID #: 2123
                                                                        EXHIBIT 46-033




                                                                                    .
                                                                       -
                                                f




                                                                                t




                                                                                    f
Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 34 of 50 PageID #: 2124
                                                                        EXHIBIT 46-034
Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 35 of 50 PageID #: 2125
                                                                        EXHIBIT 46-035




                         C
V.




                                                                                                            Donald ',admen




                                                                                                                                                          ' -:.7"       .... '   .       -
                                                                                                                                                                                     -       ..... '. -              -- i                      .   4
                                                                                                                                                                                                                                     - ',et.             :          .



                                                                        -                                                                                                                                                    twarrr
                                                               --_,,.                                                                                        .      .   ",                                ...-:-.'      ,..e.,,,,,
L..,-4,-,-,e-,,5r.etied.,,,,,,,,-.,-.71t4I:-_,...                                   -

.3t:4e,v,,,.h,,,-27,,;s,-F. -,----,-           ,,eismeme
                                                      _,,-::;,-,            ,..--
                                                                                                                                                                                                           _                                                            - -¡,,,,-.4-4.4.,
                                                                                                                                                                                                                                                                        -,.......--J,,..,7,,.
 ..,-,..:.._.,               ,-.-,....._,...    -se-- -
                                                                 ,... _-                                                                                                                                                                               ,_ e5;
                                                                                                                                                                                                                                                       -'"-'   '

                                                                                        ....-,,-,..,
  .e-
mi......,.,,,,,..1.
.,/,...4..-.
e -n.4,...22,
r2:iW.4,27:'':.   -7,4....4.57.
                                   ..,.
                                   e
                                          z--
                                  -.4,4:.t."
                                                   ,egrzere;
                                            .b-n...,-,,,,
                                                               .,,,,,,                                               CHILTON'S
                                                                                                                     TRACTOR
                                                                                                                     REPAIR MANUAL.
                                                                                                                     1 lip 1110OUGH 30 1789-1861 MODELS
                                                                                                                                                                                                                                                                   -z`--7,i-..:.-1-1:4?-5
                                                                                                                                                                                                                                                                         ,:-.;41.zeo.
                                                                                                                                                                                                                                                                           4;421yezz.,-
                                                                                                                                                                                                                                                                                                                                                                         .




                                                                                               7,4,4 -ea,




                                                                                                                       SPI (1110%710MS
                                                                                                                       TUNE -UPS
                                                                                                                       011.* MEN FS
                                                                                                                       1110USANUS OF ILLUSTRATIONS
                                                                                                                       COPIPADDIUTN
                                                                                                                                                                                                                                                                                Case: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 36 of 50 PageID #: 2126
                                                                                                                                                                                                                                                                                                                                                        EXHIBIT 46-036
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 37 of
                          EXHIBIT 46-037
ase: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 38 of 50 PageID #: 21
                                                         EXHIBIT 46-038
se: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 39 of 50 PageID #: 21
                                                       EXHIBIT 46-039
053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 40 of 5
                             EXHIBIT 46-040
053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 41 of 50
                              EXHIBIT 46-041
53-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 42 of
                           EXHIBIT 46-042
e: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 43 of 50 PageID #: 2
                                                      EXHIBIT 46-043
v-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 44 of 50 Pa
                                     EXHIBIT 46-044
ase: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 45 of 50 PageID #: 21
                                                         EXHIBIT 46-045
se: 4:20-cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 46 of 50 PageID #: 2
                                                       EXHIBIT 46-046
cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 47 of 50 Pag
                                       EXHIBIT 46-047
cv-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 48 of 50 Pag
                                        EXHIBIT 46-048
v-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 49 of 50 Pag
                                      EXHIBIT 46-049
v-00053-JCH Doc. #: 54-44 Filed: 09/11/20 Page: 50 of 50 Pa
                                      EXHIBIT 46-050
